UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.1)* API Technologies Corp. (Name of Issuer) Common Stock, $0.001 per share (Title of Class of Securities) 00187E203 (CUSIP Number) March 22, 2012 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 6 Pages CUSIP NO.00187E203 SCHEDULE 13G Page2of 6 Pages 1. Names of Reporting Persons SENATOR INVESTMENT GROUP LP 2. Check the Appropriate Box If a Member of a Group (See Instructions) a. [] b. [X] 3. SEC Use Only 4. Citizenship or Place of Organization DELAWARE 5. Sole Voting Power Number of Shares Beneficially Owned By Each 6. Shared Voting Power 0 Reporting Person With 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check Box If the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [] Percent of Class Represented By Amount in Row (9) 17.3% Type of Reporting Person (See Instructions) IA CUSIP NO.00187E203 SCHEDULE 13G Page3of 6 Pages Item 1(a). Name of Issuer: API Technologies Corp. Item 1(b). Address of the Issuer's Principal Executive Offices: 4705 S. Apopka Vineland Road, Suite 210 Orlando, FL32819 Item 2(a). Name of Person Filing Senator Investment Group LP Item 2(b). Address of Principal Business Office or, if None, Residence: The principal office of Senator Investment Group LP is: 510 Madison Avenue 28th Floor New York, NY 10022 Item 2(c). Citizenship: Senator Investment Group LP is a Delaware limited partnership. Item 2(d). Title of Class of Securities: Common Stock, $0.001 Par Value Item 2(e). CUSIP Number: 00187E203 Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b) or (c), check whether the person filing is a: Not applicable. CUSIP NO.00187E203 SCHEDULE 13G Page4of 6 Pages Item 4. Ownership: (a) Amount of beneficially owned:10,262,5651 (b) Percent of class: 17.3%2 (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: (ii) Shared power to vote or to direct the vote: 0 (iii) Sole power to dispose or to direct the disposition of: (iv) Shared power to dispose or to direct the disposition of: 0 Senator Investment Group LP, a Delaware limited partnership, serves as investment manager to two Delaware limited partnership, four Cayman Islands limited partnerships, and a Cayman Islands company (collectively, the "Funds"), and as such, has investment discretion with respect to the Funds. Douglas Silverman, a United States citizen, and Alexander Klabin, a United States citizen, have control of a Delaware limited liability company that may be deemed to control Senator Investment Group LP. 1 The aggregate amount of Common Stock beneficially owned by Senator Investment Group LP (“Senator”) is comprised of 5,929,231 shares of currently issued and outstanding Common Stock and 4,333,334 shares of Common Stock issuable upon the conversion of the Issuer’s Convertible Subordinated Note held by Senator. 2 All ownership percentages reported herein are based on 54,568,448 shares of the Issuer’s Common Stock issued and outstanding as of February 1, 2012, as reported by the Issuer in its transitional report on Form 10-K for the transitional period of June 1, 2011 to November 30, 2011 (the “Form 10-KT”), 583,033 shares of the Issuer’s exchangeable shares, as of February 1, 2012 (other than shares held by the Issuer’s subsidiary) (the “Exchangeable Shares”) issued and outstanding, as reported by the Issuer in its Form 10-KT and 4,333,334 shares of Common Stock issuable upon the conversion of the Issuer’s Convertible Subordinated Note held by Senator. CUSIP NO.00187E203 SCHEDULE 13G Page5of 6 Pages Item 5. Ownership of Five Percent or Less of a Class: N/A Item 6. Ownership of More than Five Percent on Behalf of Another Person: The partners and shareholders of the Funds have the right to participate in the receipt of dividends from, or proceeds from the sale of, the Shares reported herein as held for the account or benefit of the Funds, in accordance with their respective ownership interests in the Funds. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company: Not applicable. Item 8. Identification and Classification of Members of the Group: Not applicable. Item 9. Notice of Dissolution of Group: Not applicable. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect. CUSIP NO.00187E203 SCHEDULE 13G Page6of 6 Pages SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date as of March 29, 2012 SENATOR INVESTMENT GROUP LP By:Edward Larmann Chief Financial Officer By:/s/ Edward Larmann
